Citation Nr: 0206648	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-01 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss.

During the appeal process, the RO granted service connection 
for left ear hearing loss and assigned a noncompensable 
evaluation.  The veteran filed a notice of disagreement for 
the assignment of the noncompensable evaluation, and a 
statement of the case was issued.  The record does not 
reflect that the veteran submitted a substantive appeal as to 
this issue, and thus the Board does not have jurisdiction to 
consider the claim.  38 C.F.R. § 20.200 (2001) (appeal before 
Board consists of timely filed notice of disagreement in 
writing, and after the issuance of a statement of the case, a 
substantive appeal).

In November 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  The record indicates that the veteran was shown to have 
right ear hearing loss disability during service and was 
medically discharged as a result of bilateral hearing loss.

2.  Competent evidence of a current right ear hearing loss 
disability, for VA purposes, is not of record.



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1997 and September 1998 rating 
decisions, the February 1999 statement of the case, and the 
June 1999 and December 1999 supplemental statements of the 
case, the RO informed the veteran of the evidence necessary 
to establish service connection for right ear hearing loss 
disability.  In the February 1999 statement of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claim for service connection, to include the 
provisions of 38 C.F.R. § 3.385 (2001), which defines a 
hearing loss disability for VA purposes.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Texas Veterans Commission.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The veteran has not reported having received treatment for 
right ear hearing loss since discharge from service.  VA 
treatment records and private medical records were obtained 
in connection with the veteran's claim for pension benefits; 
however, none of those records received related to right ear 
hearing loss.  The veteran has not alleged that there are any 
additional medical records related to treatment for right ear 
hearing loss.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA audiological 
evaluation related to his claim.

The Board is aware that the veteran has alleged that he was 
not treated well during the April 1999 audiological 
evaluation and requested a new evaluation.  Since the 
reported findings in the evaluation report are sufficiently 
detailed with recorded history, clinical findings, and 
pertinent diagnoses, and it is not shown that the 
audiological evaluation was in some way incorrectly prepared 
or that the VA audiologist failed to address the clinical 
significance of the veteran's hearing loss, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  The mere fact that the 
findings entered in the evaluation report are not to the 
veteran's liking is not sufficient to warrant additional 
development. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The Board notes that the veteran is service connected for 
left ear hearing loss disability, and thus only the veteran's 
right ear will be discussed in the decision.

The veteran's hearing was examined on several occasions 
during service, which revealed both right ear hearing loss, 
see Hensley, 5 Vet. App. at 157 (the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss), and a right ear 
hearing loss disability, see 38 C.F.R. § 3.385.  

At entrance in July 1966, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
5

In January 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
40
40

In a separate January 1967 report, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
20

The veteran's left ear was tested as well at that time.  The 
examiner entered a diagnosis only of sensorineural hearing 
loss of the left ear and advised that the veteran have no 
hazardous noise exposure.

In September 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
35
45
45

A diagnosis of bilateral sensorineural type hearing loss was 
entered.  A medical board determined that the veteran had 
bilateral sensorineural hearing loss which had existed prior 
to service and which was permanently aggravated by service.

An April 1999 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
10

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  The examiner entered a 
diagnosis that hearing acuity was within normal limits across 
test frequencies in the right ear.  

At the November 1999 RO hearing, the veteran stated that his 
hearing loss was so bad that he was medically discharged from 
service as a result.  He stated that he was dissatisfied with 
the manner in which he was treated when taking the April 1999 
audiological evaluation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2001), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred or aggravated a right 
ear hearing loss disability in service or that sensorineural 
hearing loss was manifested to a compensable degree within 
one year following service. 

The post service audiological evaluation fails to show that 
the veteran has a right ear hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  Specifically, the April 
1999 audiological evaluation does not show any threshold at 
or above 40 decibels nor are there at least three frequencies 
with thresholds at 26 decibels or greater.  Additionally, the 
veteran's speech audiometry was above 94 percent.  Thus, the 
veteran has not established that he has a right ear hearing 
loss "disability," which is a requirement for the granting 
of service connection for hearing loss.  See 38 C.F.R. 
§ 3.385.

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  Here, it is 
clear that the veteran has abnormal hearing in the right ear 
at various thresholds; however, such findings as reported do 
not constitute a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  In the April 1999 audiological 
evaluation report, the audiologist stated that the veteran's 
hearing in the right ear was within normal limits across test 
frequencies.  

Because the evidence establishes that the veteran does not 
have a right ear hearing loss disability for VA purposes, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Although the veteran has asserted 
he has a right ear hearing loss disability, he is a lay 
person, and his opinion is not competent to establish a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  While a diagnosis of sensorineural 
hearing loss was entered while the veteran was in service, 
the mere fact that a veteran has an organic disease of the 
nervous system during service is not determinative unless 
that disease results in "disability."  For hearing loss 
purposes, VA has defined a hearing loss "disability" as a 
condition that meets the provisions of 38 C.F.R. § 3.385.  As 
stated above, the veteran's hearing loss in the right ear 
does not meet the criteria of a hearing loss disability for 
VA purposes.  See id.  Therefore, service connection on a 
presumptive basis would not be warranted.

The Board is aware that the service medical records show that 
at times, the veteran's hearing loss in the right ear met the 
provisions of 38 C.F.R. § 3.385.  However, the veteran did 
not file a claim for service connection for hearing loss at 
the time he separated from service.  His claim was not filed 
until 1997, at which time, the medical evidence does not 
substantiate a right ear hearing loss disability for VA 
purposes.  

Additionally, the Board notes that the medical board had 
determined that bilateral sensorineural hearing loss had 
preexisted service and was aggravated in service.  Without a 
current disability, the Board finds it unnecessary that it 
make its own determination at this time as to whether or not 
a disease or injury preexisted service.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right ear hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

However, the Board would recommend to the veteran that if his 
hearing worsens in the right ear, he should seek to reopen 
his claim for service connection by bringing forth evidence 
which complies with the requirements of 38 C.F.R. § 3.385.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

